               Case 8:18-cr-00510-GJH Document 2 Filed 10/05/18 Page 1 of 1



~o
 JRB: USAO 2018ROO234
                                                                       .J. Ul.,) I       J   J         •

                               IN THE UNITED STATES DlSTR           CTCOIJRifA"YLAf
                                    FOR THE DISTRICT       OF MAR';'r~P_5                    AM 10: 48
  UNITED STATES OF AMERICA                            *                 ••   L..                 I~E
                                                      *                        -I     < ~ , ~E'
                                                                                     .t.:....    -(;Jq
                                                                                                  - --. J
             v.                                       *       CRIMINAL
                                                                   r                NO.,~l.ov'~
                                                                                            "::au-I"
                                                                                             LI   I
                                                      *
  JUSTIN PAUL KEENER,                                 *       (Abusive Sexual Contact,
                                                     *        18 U.S.c. ~ 2244(a)(5»
                        Defendant                    *
                                                     *
                                                  *******
                                             INFORMATION

                                               COUNT ONE
                                         (Abusive Sexual Contact)

           The United States Attorney for the District of Maryland charges that:

           In or about November 2017, in the District of Maryland and elsewhere, the defendant,

                                         JUSTIN PAUL KEENER,

 in the special maritime and territorial jurisdiction of the United States, knowingly engaged in

 sexual contact, as defined in 18 U.S.c.     S 2246(3),   with Victim A, a person who had not yet

 attained the age of 12 years.




 18 U.S.c.      S 2244(a)(5)



                                                           120k\- \Z.~ /~\1{3
                                                            Robert K. Hur
                                                            United States Attorney

 Date: October          _5__,2018
